943 So. 2d 815 (2006)
Quincy WHITE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D05-5908.
District Court of Appeal of Florida, First District.
October 5, 2006.
Rehearing Denied December 14, 2006.
Quincy White, pro se, Appellant.
Charlie Crist, Attorney General, and Terry P. Roberts, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED.
BARFIELD, and VAN NORTWICK, JJ., Concur; BROWNING, J., concurring in part and dissenting in part, with written opinion.
BROWNING, J., concurring in part and dissenting in part.
I respectfully dissent from the majority opinion as to Appellant's issue three and concur as to all other issues. I would reverse and remand for attachment of copies of the record conclusively showing that Appellant is not entitled to relief, or for an evidentiary hearing on trial counsel's failure to object to the prosecutor's impermissible statements relating to Appellant's right to remain silent. See State v. Marshall, 476 So. 2d 150 (Fla.1985).